DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Claim Objections
Claim 6 objected to because of the following informalities: In line 4 of claim 6, applicant is claiming “communication deice” it appears applicant has misspelled device as deice. Appropriate correction is required.
In line 6 of claim 6, applicant is claiming “communication deice”. it appears applicant has misspelled device as deice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 12-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Roberts (US 20160286453 A1) .

( (see para 0048 “a terminal camps on a cell of an UMTS or GERAN system, and the UMTS or GERAN system delivers a public priority list. Accordingly, the terminal can only obtain the public priority list from the UMTS or GERAN system broadcast information… The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN.”; see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[ cell of UMTS is interpreted as first cell where terminal is camped on and LTE is the second selected cell based on the received priority information of GERAN and LTE cell];
 	wherein the message indicates information about the first cell in which a first radio access technology (RAT) is used and the second cell in which a second RAT, different from the first RAT, is used. (see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[GERAN , UMTS , LTE are different RATs and priority information about these RATs is interpreted as information based on which RAT is selected]

Regarding claim 12, Roberts teaches a method performed by a wireless communication device, comprising: receiving a message from a wireless communication node, wherein the message indicates , information about a first cell in which a first radio access technology (RAT) is used and a second cell in which a second RAT, different from the first RAT, is used(see para 0048 “a terminal camps on a cell of an UMTS or GERAN system, and the UMTS or GERAN system delivers a public priority list. Accordingly, the terminal can only obtain the public priority list from the UMTS or GERAN system broadcast information… The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN.”; see para 0051 “In step 201, a terminal obtains a public priority list from an UMTS or GERAN system broadcast information and stores the priority list. “; see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[ cell of UMTS is interpreted as first cell where terminal is present and LTE is the second selected cell based on the received priority information of GERAN and LTE cell]; and based on the information, selecting either the first cell where the wireless communication device currently stays, or the second cell to stay. (see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[GERAN , UMTS , LTE are different RATs and priority information about these RATs is interpreted as information based on which RAT is selected]
Regarding claim 13, 2, Roberts teaches wherein the first and second RAT are each selected from a group consisting of: a global system for mobile communications (GSM) technology, a narrowband Internet-of-Things (NB-IoT) technology, an enhanced machine-type communications (eMTC) technology, a long-term evolution (LTE) technology, and a new radio (NR) technology. (see para 0027 “UMTS and GERAN systems are taken as an example to describe the embodiments of the invention for ease of illustration. The embodiments of the invention are equally applicable to other non-LTE systems, for example, the GSM system”; see para 0033 “see para 0033 “the terminal performs cell reselection according to the obtained dedicated priority list. Since the dedicated priority list indicates a priority as GERAN>UMTS>LTE”)
Regarding claims 3, 14, Roberts teaches transmitting the message through a broadcast channel, wherein the message is included in at least one system information block. (see para 0030 “deliver a public priority list in system broadcast information.”)
Regarding claim 4, 15, Roberts teaches wherein the information comprises at least one of:  information indicating whether to stay in either the first cell or the second cell based on a predefined cell selection priority value (see para 0048 “The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN…. The dedicated priority list delivered in the LTE system via a dedicated signaling, the dedicated priority list indicates that the priority is GERAN>UMTS>LTE.”)[ GERAN> UMTS is interpreted as GERAN has high priority value that UMTS priority and cell reselection based on the priority received in the system information ] 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.        Claims 5-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20160286453 A1)  in view of Baek (US 2020/0029297 A1).

Regarding claim 5, 16, Roberts doesn’t teach wherein the wireless communication device is in a radio resource control (RRC) idle mode.
(See para 0093 “when the MIB 110 and/or the eBCH 120 are received, the terminal in the idle mode”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wireless communication device is in a radio resource control (RRC) idle mode in the system of Roberts. The motivation is to identify paging area information of a base station when the MIB and/or the eBCH  are received. (Baek: see para 0092)

Regarding claim 6, 17,  Roberts doesn’t teach wherein the information comprises at least one of: respective cell coverage ranges of the first and second cells;  information indicating a correspondence between a first service that the wireless communication deice is configured to receive and the first RAT; information indicating a correspondence between a second service that the wireless communication deice is configured to receive and the second RAT; information indicating whether the first and second cell are associated with at least one equivalent public land mobile network (PLMN) identity; information indicating whether the first or second cell is access barred;  respective timing synchronization information of the first and second cells; a portion of at least one system information block associated with the first cell; and a portion of at least one system information block associated with the second cell. 
Baek teaches wherein the information comprises at least one of:  a portion of at least one system information block associated with the second cell. (see para 0244 “The indicator of the 5G base station 2030 may be included in system information (e.g., an MIB, an SIB, etc.)”).
(Baek: see para 0085)

Regarding claim 7, 18, Roberts doesn’t teach wherein the wireless communication device is in a radio resource control (RRC) connected mode.
Baek teaches wherein the wireless communication device is in a radio resource control (RRC) connected mode. (See para 0266 “the terminal 2610 transitions from the idle mode to the connected mode.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wireless communication device is in a radio resource control (RRC) connected mode in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)


Regarding claim 8, Roberts doesn’t teach in response to receiving a random access preamble from the wireless communication device, transmitting the message as a random access response (RAR) message to the wireless communication device.
	Baek teaches in response to receiving a random access preamble from the wireless communication device, transmitting the message as a random access response (RAR) message to the wireless communication device. (see para 0101 “For example, the base station 220 having received, in step 250, the paging access information (e.g., a terminal ID etc.) via msg1 of the random access procedure may transmit, in step 255, the paging signal to the terminal 210 via msg2 of the random access procedure”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the in response to receiving a random access preamble from the wireless communication device, transmitting the message as a random access response (RAR) message to the wireless communication device in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)
	
Regarding claim 19, Roberts doesn’t teach in response to selecting the second cell to stay, initiating a random access procedure in the second cell. 
Baek teaches in response to selecting the second cell to stay, initiating a random access procedure in the second cell. (see para 0101 “For example, the base station 220 having received, in step 250, the paging access information (e.g., a terminal ID etc.) via msg1 of the random access procedure may transmit, in step 255, the paging signal to the terminal 210 via msg2 of the random access procedure”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine t in response to selecting the second cell to stay, initiating a random access procedure in the second cell in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)

	Baek teaches after transmitting a random access preamble from the wireless communication device, receiving the message as a random access response (RAR) message to the wireless communication node. (see para 0101 “For example, the base station 220 having received, in step 250, the paging access information (e.g., a terminal ID etc.) via msg1 of the random access procedure may transmit, in step 255, the paging signal to the terminal 210 via msg2 of the random access procedure”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the in response to receiving a random access preamble from the wireless communication device, transmitting the message as a random access response (RAR) message to the wireless communication device in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)

Regarding claim 9, Roberts teaches wherein the information comprises at least one of:  information of the second RAT. (see para 0048 “The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN…. The dedicated priority list delivered in the LTE system via a dedicated signaling, the dedicated priority list indicates that the priority is GERAN>UMTS>LTE.”;  see para 0028 “A priority in the priority list may refer to the priority level of a frequency or a Radio Access Technology (RAT).”)[ GERAN, UMTS , LTE are different RAT with different priority wherein priority is interpreted as information]
Regarding claim 10, Roberts doesn’t teach: in response to receiving a connection request message from the wireless communication device, transmitting the message as an RRC message to the wireless communication device.
	Baek teaches in response to receiving a connection request message from the wireless communication device, transmitting the message as an RRC message to the wireless communication device. (see para 0131 “For example, a procedure of RRC setup between the terminal 610 and the 5G be may be performed”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the in response to receiving a connection request message from the wireless communication device, transmitting the message as an RRC message to the wireless communication device in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)

Regarding claim 11, Roberts doesn’t teach wherein the information comprises at least one of: scheduling grant information to initiate a random access procedure;  respective frequencies of carriers used by the second RAT; a cell identity of the second cell; information of the second RAT; respective timing synchronization information of the first and second cells; a portion of at least one system information 
	Baek teaches wherein the information comprises at least one of: scheduling grant information to initiate a random access procedure;  respective frequencies of carriers used by the second RAT; a cell identity of the second cell; information of the second RAT; respective timing synchronization information of the first and second cells; a portion of at least one system information block associated with the first cell; and a portion of at least one system information block associated with the second cell. (see para 0244 “The indicator of the 5G base station 2030 may be included in system information (e.g., an MIB, an SIB, etc.)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the portion of at least one system information block associated with the first cell in the system of Roberts. The motivation is to accessing a cell by a terminal based on the information (Baek: see para 0085)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416